

115 SRES 168 RS: Supporting respect for human rights and encouraging inclusive governance in Ethiopia.
U.S. Senate
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 226115th CONGRESS1st SessionS. RES. 168IN THE SENATE OF THE UNITED STATESMay 17, 2017Mr. Cardin (for himself, Mr. Rubio, Mr. Tillis, Mr. Wyden, Mr. Durbin, Mr. Cornyn, Ms. Stabenow, Mr. Coons, Mr. Gardner, Mr. Booker, Mr. Brown, Mr. Franken, Mr. Van Hollen, Mr. Merkley, Mr. Warner, Ms. Cantwell, Mrs. Murray, Ms. Duckworth, Mrs. Feinstein, Mr. Casey, and Ms. Klobuchar) submitted the following resolution; which was referred to the Committee on Foreign RelationsSeptember 19, 2017Reported by Mr. Corker, with an amendment and an amendment to the preambleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicRESOLUTIONSupporting respect for human rights and encouraging inclusive governance in Ethiopia.
	
 Whereas the first pillar of the 2012 United States Strategy Toward Sub-Saharan Africa is to strengthen democratic institutions, and the United States Agency for International Development Democracy, Human Rights, and Governance Strategy states that strong democratic institutions, respect for human rights, and participatory, accountable governance are crucial elements for improving people’s lives in a sustainable way;
 Whereas the third pillar of the 2012 United States Strategy Toward Sub-Saharan Africa is to advance peace and security, including supporting security sector reform;
 Whereas democratic space in Ethiopia has steadily diminished since the general elections of 2005; Whereas elections were held in 2015 in which the ruling Ethiopian People’s Revolutionary Democratic Front and its affiliates claimed 100 percent of parliamentary seats;
 Whereas the 2016 Department of State Human Rights Report on Ethiopia cited serious human rights violations, including arbitrary arrests, killings, rape, and torture committed by security forces as well as increased restrictions on freedom of expression and freedom of association, politically motivated trials, harassment, intimidation, and arrest of opposition members and journalists;
 Whereas the Government of Ethiopia has repeatedly abused laws such as the 2009 Anti-Terrorism Proclamation to limit press freedom, silence independent journalists, and persecute members of the political opposition;
 Whereas laws such as the 2009 Charities and Societies Proclamation have been used to restrict the operation of civil society and nongovernmental organizations in Ethiopia across a range of purposes, particularly those investigating alleged violations of human rights by governmental authorities;
 Whereas the case of the Zone 9 Bloggers, whose arrest and detention in 2014 and subsequent trials on terrorism charges brought international attention to the restrictions on press freedom in Ethiopia, is indicative of the coercive environment in which journalists continue to operate;
 Whereas the arrest, detention, and demeaning treatment of hundreds of dissidents, including leaders of legally registered opposition parties such as Bekele Gerba, arrested in December 2015, and Merera Gudina, arrested in November 2016, of the Oromo Federalist Congress, Yonatan Tesfaye Regassa, arrested in December 2015, of the Semayawi Party (the Blue Party), and the arrest and sentencing of Okello Akway Ochalla, former governor of the Gambella region, are indicative of repressive political conditions that prevail in the country;
 Whereas the Ethiopian Human Rights Council reported last year at least 102 protestor deaths from November 2015 to February 2016 across 9 administrative zones, Human Rights Watch reports that Ethiopian security forces have killed at least 500 peaceful protestors, and Amnesty International reported that more than 800 protesters have been killed since November 2015 and that number is likely higher;
 Whereas, on October 9, 2016, the Government of Ethiopia imposed a far-reaching, six-month state of emergency that restricted a broad range of actions, including blocking mobile Internet access and social media communications, undermining freedoms of association, expression, and peaceful assembly, which led to the arrest of over 26,000 persons, and which was extended by four months on March 30, 2017;
 Whereas, on October 10, 2016, the United Nations Special Rapporteur on freedom of peaceful assembly and of association and the United Nations Working Group on enforced or involuntary disappearances and on extrajudicial, summary or arbitrary executions publicly called on the Government of Ethiopia to allow an international commission of inquiry to investigate the protests and the violence used against peaceful demonstrators;
 Whereas former detainees report torture, lack of rations, and other forms of serious abuse in detention facilities;
 Whereas state-sponsored violence against citizens exercising their rights to peaceful assembly in Oromia and elsewhere in the country, and the abuse of laws to stifle journalistic and political freedoms, stand in direct contrast to democratic principles and in violation of Ethiopia’s constitution;
 Whereas serious abuses have been and continue to be committed in the Somali regional state by Ethiopian federal and regional security forces, some of which may constitute war crimes and crimes against humanity;
 Whereas to date, the Government of Ethiopia has held no one accountable for any of the aforementioned abuses; and
 Whereas, during President Barack Obama’s historic visit to Addis Ababa in July 2015, Prime Minister Hailemariam Desalegn expressed his government’s commitment to deepen the democratic process and work towards the respect of human rights and improving governance, and noted the need to step up efforts to strengthen institutions, but the Government of Ethiopia has failed to take concrete actions to follow through with this commitment: Now, therefore, be it
 Whereas the United States and Ethiopia have closely partnered in areas of mutual interest, including security, development, and humanitarian aid;
 Whereas democratic space in Ethiopia has steadily diminished since the general elections of 2005 and has ranked in the bottom tier of Freedom House annual global rankings since 2011, dropping further in 2017;
 Whereas elections were held in 2015 in which the ruling Ethiopian People’s Revolutionary Democratic Front and its affiliates claimed 100 percent of parliamentary seats;
 Whereas the 2016 Department of State Human Rights Report on Ethiopia cited serious human rights violations, including arbitrary arrests, killings, rape, and torture committed by security forces as well as increased restrictions on freedom of expression and freedom of association, politically motivated trials, harassment, intimidation, and arrest of opposition members and journalists;
 Whereas the Government of Ethiopia has repeatedly abused laws such as the 2009 Anti-Terrorism Proclamation to limit press freedom, silence independent journalists, and persecute members of the political opposition;
 Whereas laws such as the 2009 Charities and Societies Proclamation have been used to restrict the operation of civil society and nongovernmental organizations in Ethiopia across a range of purposes, particularly those investigating alleged violations of human rights by governmental authorities;
 Whereas the case of the Zone 9 Bloggers, whose arrest and detention in 2014 and subsequent trials on terrorism charges brought international attention to the restrictions on press freedom in Ethiopia, is indicative of the coercive environment for civil society, including journalists;
 Whereas the arrest, detention, and demeaning treatment of hundreds of dissidents, including leaders of legally registered opposition parties such as Bekele Gerba, arrested in December 2015, and Merera Gudina, arrested in November 2016, of the Oromo Federalist Congress, Yonatan Tesfaye Regassa, arrested in December 2015, of the Semayawi Party (the Blue Party), and the arrest and sentencing of Okello Akway Ochalla, former governor of the Gambella region, are indicative of repressive political conditions that prevail in the country;
 Whereas the Ethiopian Human Rights Council reported last year at least 102 protestor deaths from November 2015 to February 2016 across 9 administrative zones, Human Rights Watch reports that Ethiopian security forces have killed at least 500 peaceful protestors, and Amnesty International reported that more than 800 protesters have been killed since November 2015 and that number is likely higher;
 Whereas the Ethiopian Human Rights Commission also conducted an investigation into the deaths and injuries that occurred during the protest period and submitted the report with its recommendations to the House of Peoples Representatives, but the full text of the report has not yet been made public;
 Whereas, on October 9, 2016, the Government of Ethiopia imposed a far-reaching, six-month State of Emergency that restricted a broad range of actions, including blocking mobile Internet access and social media communications, undermining freedoms of association, expression, and peaceful assembly, which led to the arrest of over 26,000 persons, and which was extended by four months on March 30, 2017;
 Whereas the Government of Ethiopia lifted the State of Emergency after ten months, but, according to Human Rights Watch thousands remain in detention without charge, none of the protesters’ underlying grievances have been addressed, and politically motivated trials of key opposition leaders, artists, journalists, and others continue;
 Whereas, on October 10, 2016, the United Nations Special Rapporteur on freedom of peaceful assembly and of association and the United Nations Working Group on enforced or involuntary disappearances and on extrajudicial, summary or arbitrary executions publicly called on the Government of Ethiopia to allow an international commission of inquiry to investigate the protests and the violence used against peaceful demonstrators;
 Whereas the Government of Ethiopia has acknowledged that its people have legitimate grievances and expressed its willingness to address a number of issues including lack of basic social services, poor governance, and corruption, and some of those engaged in corrupt practices were removed from office and prosecuted;
 Whereas former detainees report torture, lack of rations, and other forms of serious abuse in detention facilities;
 Whereas state-sponsored violence against citizens exercising their rights to peaceful assembly in Oromia and elsewhere in the country, and the abuse of laws to stifle journalistic and political freedoms, stand in direct contrast to democratic principles and in violation of Ethiopia’s constitution;
 Whereas the 2007 counter-insurgency operations, declared by then President Meles Zenawi in response to violent attacks by the Ogaden National Liberation Front in the Somali region of Ethiopia, continues today and have reportedly consisted of serious abuses by Ethiopian Federal and regional security forces that may in some cases constitute war crimes and crimes against humanity;
 Whereas, to date, the Government of Ethiopia has so limited access and reporting from the Somali region such that no independent verification can be made as to the reports of gross human rights violations and the conduct of security forces and militants there;
 Whereas, to date, despite the acknowledgement by the Government of Ethiopia of misgovernance and security force abuses as well as a stated commitment to hold accountable those responsible for such abuses, the Government of Ethiopia has failed to hold anyone accountable for these crimes; and
 Whereas, despite the July 2015 visit of President Barack Obama to Addis Ababa, during which Prime Minister Hailemariam Desalegn expressed his government’s commitment to deepen the democratic process and work towards the respect of human rights and improving governance and noted the need to step up efforts to strengthen institutions, the Government of Ethiopia has failed to take clear, consistent and sustainable actions to follow through with this commitment:
 Now, therefore, be it  That the Senate—
 (1)condemns— (A)killings of peaceful protesters and excessive use of force by Ethiopian security forces;
 (B)arrest and detention of journalists, students, activists and political leaders who exercise their constitutional rights to freedom of assembly and expression through peaceful protests; and
 (C)abuse of the Anti-Terrorism Proclamation to stifle political and civil dissent and journalistic freedoms;
 (2)urges protesters in Ethiopia to refrain from violence, and to refrain from encouraging or accepting any and all violence in demonstrations;
 (3)calls on the Government of Ethiopia to— (A)fully lift the state of emergency;
 (B)end the practice of excessive force by security forces; (C)grant the United Nations High Commissioner for Human Rights and United Nations Special Rapporteurs full access to conduct a comprehensive independent examination of the state of human rights in Ethiopia;
 (D)conduct a full, credible, and transparent investigation into the killings and instances of excessive use of force that took place as a result of protests in the Oromia and Amhara regions and hold security forces accountable for wrongdoing through public proceedings, and to publicly release the findings through a written report;
 (E)release all dissidents, members of the political opposition, activists, and journalists who have been jailed, including those arrested for reporting about the protests, for exercising constitutional rights;
 (F)respect the right to freedom of peaceful assembly and guarantee freedom of the press and mass media in keeping with Articles 30 and 29 of the Ethiopian constitution;
 (G)engage in open and transparent consultations relative to its development strategy, especially those strategies that could result in people’s displacement from land, offering those displaced from their land the right to seek remedy or redress in courts and providing a transparent means to access justice for those displaced; and
 (H)repeal proclamations that— (i)can be used as a political tool to harass individuals or organizations that engage in peaceful political dissent or advocate for greater political freedoms; or
 (ii)prohibit or otherwise limit funding for civil society organizations working on, supporting, or advocating for respect for constitutional rights, the rule of law, and protection of human rights;
 (4)calls on the Secretary of State to share with Congress the results of a review of security assistance to Ethiopia in light of these developments and to improve transparency with respect to the purposes of such assistance to the people of Ethiopia;
 (5)calls on the Administrator of the United States Agency for International Development to immediately lead efforts to develop a comprehensive strategy to support improved democracy and governance in Ethiopia;
 (6)calls on the Secretary of State, in conjunction with the Administrator of the United States Agency for International Development, to improve oversight and accountability of United States assistance to Ethiopia pursuant to expectations established in the President’s 2012 Strategy Toward Sub-Saharan Africa;
 (7)calls on the President to apply appropriate sanctions on foreign persons or entities responsible for extrajudicial killings, torture, or other gross violations of internationally recognized human rights committed against any nationals in Ethiopia as provided for in the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328); and
 (8)stands by the people of Ethiopia, and supports their peaceful efforts to increase democratic space and to exercise the rights guaranteed by the Ethiopian constitution.
	
 That the Senate— (1)condemns—
 (A)killings of peaceful protesters and excessive use of force by Ethiopian security forces; (B)arrest and detention of journalists, students, activists and political leaders who exercise their constitutional rights to freedom of assembly and expression through peaceful protests; and
 (C)abuse of the Anti-Terrorism Proclamation to stifle political and civil dissent and journalistic freedoms;
 (2)urges protesters in Ethiopia to refrain from violence, and to reject any and all violence in demonstrations;
 (3)calls on the Government of Ethiopia to— (A)use the opportunity to address broad and persistent concerns expressed across large swathes of the citizenry, which history has noted will, if neglected or ignored, only increase tension and diminish the prospect of capitalizing on much economic progress and significant development opportunities that remain for Ethiopia;
 (B)end the practice of excessive force by security forces, enforce professional discipline, and hold accountable security forces responsible for such abuses;
 (C)grant the United Nations High Commissioner for Human Rights and United Nations Special Rapporteurs access to conduct a comprehensive and independent examination of the state of human rights in Ethiopia, and work with them to improve human rights conditions;
 (D)conduct a full, credible, and transparent investigation into the killings, detentions, and instances of excessive use of force that took place in response to protests in the Oromia and Amhara regions and hold accountable security forces accused of such actions through public proceedings, and to publicly release written findings from such investigation;
 (E)release from incarceration all dissidents, members of the political opposition, activists, and journalists who have been jailed, including those arrested for reporting about the protests, for exercising constitutional rights;
 (F)respect the right to freedom of peaceful assembly and guarantee freedom of the press and mass media in keeping with Articles 30 and 29 of the Ethiopian constitution;
 (G)engage in open and transparent consultations relative to its development strategy, especially those strategies that could result in people’s displacement from land, offering those displaced from their land the right to seek remedy or redress in courts and providing a transparent means to access justice for those displaced; and
 (H)cease the use of proclamations that— (i)are used to harass individuals or organizations that engage in peaceful political dissent or advocate for greater political freedoms; and
 (ii)prohibit or otherwise limit funding for civil society organizations working on, supporting, or advocating for respect for constitutional rights, the rule of law, and protection of human rights;
 (4)calls on the Secretary of State to— (A)share the recently concluded interagency review of United States security assistance with the relevant congressional committees of jurisdiction, as well as a description of current objectives and criteria that advance critical regional security objectives while mitigating the threat of assistance being misused in the context of domestic developments or any other purpose other than the intended use;
 (B)engage with the Government of Ethiopia in strengthening the bilateral Working Group on Democracy, Governance and Human Rights and provide support for the effective and meaningful implementation of Ethiopia’s National Human Rights Action Plan;
 (5)calls on the Administrator of the United States Agency for International Development to lead efforts to develop a comprehensive strategy to support improved democracy and governance in Ethiopia;
 (6)calls on the Secretary of State, in conjunction with the Administrator of the United States Agency for International Development, to improve oversight and accountability of United States assistance to Ethiopia and to ensure such assistance reinforces long-term goals for improved governance;
 (7)calls on the President to apply appropriate sanctions on foreign persons or entities responsible for extrajudicial killings, torture, or other gross violations of internationally recognized human rights committed against any nationals in Ethiopia as provided for in the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328); and
 (8)stands by the people of Ethiopia, and supports their peaceful efforts to increase democratic space and to exercise the rights guaranteed by the Ethiopian constitution.September 19, 2017Reported with an amendment and an amendment to the preamble